                Case 18-30468          Doc 57       Filed 12/02/19 Entered 12/02/19 12:06:04                          Desc Main
                                                       Document Page 1 of 1

                                                   United States Bankruptcy Court
                                                Northern District of Illinois, Eastern Division

       IN RE:    Michael D. Waterloo                                   )              Chapter 13
                                                                       )              Case No. 18 B 30468
                 Debtor(s)                                             )              Judge Deborah L. Thorne

                                                             Notice of Motion

           Michael D. Waterloo                                                        Debtor A ttorney: David M Siegel
           7322 W Addison                                                             via Clerk's ECF noticing procedures
           Chicago, IL 60634


                                                                                      >    Dirksen Federal Building
       On December 11, 2019 at 9:00 am, I will appear at the location listed to the   >    219 South Dearborn
       right, and present this motion.                                                >    Courtroom 613
                                                                                      >    Chicago, IL 60604
       I certify under penalty of perjury that this office caused a copy of this
       notice to be delivered to the persons named above by U.S. mail or by the
       methods indicated on or before Tuesday, December 3, 2019.                      /s/ MARILYN O. MARSHALL
                                                                                      MARILYN O. MARSHALL, TRUSTEE

                                 Motion to Dismiss Case for Failure to Make Plan Payments

       Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
       [6], stating:

       On October 30, 2018, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court
       on March 27, 2019, for a term of 60 months with payments of $120.00.

       The status of the debtor's plan is:   Current Month           Cash Due             Cash Received     Payment Default
                                                   14                $2,887.00               $949.64           $1,937.36

       A summary of the 12 most recent receipt items is set forth below:              Report Date: 12/02/2019
                                                                                      Due Each Month: $120.00
                                                                                      Next Pymt Due: 12/29/2019

            Date      Ref Num                Amount                            Date      Ref Num                 Amount
        12/31/2018     5498588000              $200.00                     01/03/2019     5498588000              -$200.00
8AK 0095921228W-ALPHA
        01/04/2019    BAKING CO                 $46.15             8AK 0095920104W-ALPHA
                                                                           01/11/2019    BAKING CO                  $46.15
        02/11/2019         365885              $200.00                     03/15/2019
                                                                    CZ4 0107780308W-MICKEYS LINEN &                 $55.39
 CZ4 0107780322W-MICKEYS
        03/29/2019       LINEN &                $55.39              CZ4 0107780405W-MICKEYS
                                                                           04/12/2019       LINEN &                 $55.39
        04/26/2019
 CZ4 0107780419W-MICKEYS LINEN &                $55.39              CZ4 0107780503W-MICKEYS
                                                                           05/10/2019       LINEN &                 $55.39
 CZ4 0107780517W-MICKEYS
        05/24/2019       LINEN &                $55.39                     06/18/2019         368143               $125.00

       WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

       Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
       224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
       Ste 800
       Chicago, IL 60604
       (312)431-1300
